Plaintiff in error was convicted upon an indictment returned in the district court and duly transferred to the county court of Kay county, which charged that he did have in his possession intoxicating liquor with the intent to violate provisions of the prohibition law. May 28, 1910, in accordance with the verdict of the jury, the defendant was sentenced to serve a term of thirty days in the county jail and to pay a fine of fifty dollars. To reverse this judgment an appeal was taken. The state introduced but one witness, the agent of the Wells, Fargo Express Company, at Blackwell, who produced a copy of the waybill, and stated that the original waybill had been sent to the head office of the Wells, Fargo Express Company, in New York. Over the defendant's objection, the copy was introduced as evidence, and the witness was permitted to testify to an explanation of the breviations thereon. The facts and issues in this case and the assignments of error are the same as in the case of W.H. Adams v. State, infra,
and present the same questions. For the reasons given in the opinion in that case, the judgment is reversed. *Page 699